DECISION
The application of the above-named defendant for a review of the sentence of 30 years for Criminal Sale of Dangerous Drugs imposed on January 30th, 1976, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
We wish to thank Gregory R. Todd, Montana Defender Project, for his assistance to the defendant and to this court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert J. Boyd.